Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TOMMY GLENN LOTT,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-03-00155-CR

Appeal from the

195th District Court

of Dallas County, Texas

(TC# F-9341271-HN)




MEMORANDUM OPINION

           Appellant entered a plea of guilty before the court to the offense of aggravated assault
enhanced by the allegation of two prior felony convictions.  He was convicted, and the court
assessed punishment at ten years’ deferred adjudication probation.  Subsequently, appellant
pleaded true to the State’s motion to proceed to an adjudication of guilt and the court
assessed punishment at thirty years’ imprisonment.  We affirm.
           Appellant’s court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87
S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel’s brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate record and
file a pro se brief.  We have carefully reviewed the record and counsel’s brief and agree that
the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A discussion of the contentions advanced in counsel’s
brief and the pro se brief would add nothing to the jurisprudence of the state.
           The judgment is affirmed.
 
                                                                              RICHARD BARAJAS, Chief Justice
December 23, 2004

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)